DUNCAN, Justice,
dissenting.
I respectfully dissent. Appeals in juvenile cases are to be governed by the rules generally applicable in civil cases. Tex. Fam. Code Ann. § 56.01(b)(Vernon Supp. 1998). In civil cases, this court may not reverse a judgment unless trial court error “(1) probably caused the rendition of an improper judgment; or (2) probably prevented the appellant from properly presenting the ease to the court of appeals.” Tex. R. App. P. 44.1(a). Fundamental error thus exists in civil eases only “ ‘in those rare instances in which the record shows the court lacked jurisdiction or that the public interest is directly and adversely affected as that interest is declared in the statutes or the Constitution of- Texas.’” Wal-Mart Stores, Inc. v. Alexander, 868 S.W.2d 322, 328 (Tex.1993) (quoting Pirtle v. Gregory, 629 S.W.2d 919, 920 (Tex.1982)).
In this case, the record does not establish fundamental error, as defined by the Texas Supreme Court; it does not establish error; and it does not establish reversible error under Rule 44.1(a) (or, for that matter, Rule 44.2). At the trial judge’s direction, and over K.L.C.’s attempted waiver, the State read its petition to K.L.C., count by count, and he pleaded “not true,” count by count, to each of the seven counts of aggravated sexual assault. And, as noted in the majority opinion, the trial judge further cautioned K.L.C. that “the records of these proceedings may be used in subsequent criminal proceedings -” The trial court substantially complied with section 54.03(b), thus meeting even the test applied in criminal admonishment cases. See, e.g., Morales v. State, 872 S.W.2d 753, 753-55 (Tex.Crim.App.1994).
In 1997, the Texas Legislature reversed this court’s previous decisions holding that a trial court’s failure to fully admonish a juvenile in accordance with section 54.03(b) of the Texas Family code was fundamental error; an objection is now required, just as Rule 33.1 requires in civil cases generally. Tex. Fam.Code Ann. § 54.03(i) (Vernon Supp. 1998). I would not apply this provision retroactively, but I would view it as evidence that we misinterpreted the legislative intent underlying the required admonishments provision and the legislative directive to review juvenile cases as we do in civil cases generally. Accordingly, because K.L.C. failed to preserve error with respect to any claimed admonishments error, and because he failed to demonstrate that any admonishments error was reversible, as required by Rules 33.1 and Rule 44.1(a) of the Texas Rules of Appellate Procedure, I would overrule K.L.C.’s admonishments complaint and affirm the trial court’s judgment.